Case 3:21-cv-00392-HTW-LGI Document 3 Filed 06/09/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

NORTHERN DIVISION
FIRST BANK PLAINTIFF
VS. CIVIL ACTION NO. 3:21-cv-392-HTW-LGI
ORIGIN BANK F/K/A COMMUNITY TRUST BANK DEFENDANT

 

NOTICE OF APPEARANCE AND
REQUEST FOR NOTIFICATION

 

Eileen N. Shaffer enters her appearance on behalf of First Bank, and requests that she
be served with a copy of all notices given or required to be given in this case and all papers served

or required to be served in this case.

Dated this the Ni day of “Ss , 2021.

FIRST BANK

SN

EILEEN N. SHAFFER, Attorney

EILEEN N. SHAFFER, MSB #1687
Post Office Box 1177

Jackson, Mississippi 39215-1177
Ph: (601) 969-3006

Fax: (601) 949-4002

eshaffer@eshaffer-law.com
